Citation Nr: 0532715	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a back disability, to include paravertebral myositis, 
degenerative osteoarthritis with spondylosis of the spine, 
spine osteoporosis, and low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1940 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a rating decision dated in June 1986, the RO denied 
service connection for a back condition and notified the 
veteran.  The veteran did not appeal this decision within one 
year of being notified.

3.  Evidence received since the June 1986 decision denying 
service connection for a back disability is not so 
significant that it must be considered to fairly decide the 
merits of the claim.   


CONCLUSIONS OF LAW

1.  The June 1986 decision denying service connection for a 
low back disability is final.  38 U.S.C. § 4005 (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2002 SOC.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Finally, with respect to element (4), the October 2001 letter 
did not explicitly ask the veteran to provide "any evidence 
in his possession that pertains" to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
October 2001 letter informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The duty to assist has also been fulfilled.  The Board has 
reviewed VA and private treatment records; the veteran has 
not identified any outstanding medical records pertaining to 
the claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  

Analysis

The RO denied service connection for a back disability in 
June 1986.  The veteran was informed of that decision and he 
did not file a timely appeal.  The June 1986 decision denying 
service connection for a low back disability is final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2005).  In August 2001, the veteran sought 
to reopen his claim for a back disability.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

The veteran's claim to reopen (filed on August 28, 2001) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As the final disallowance of the veteran's claim of 
entitlement to service connection for a back disability was 
in June 1986, the Board must determine whether new and 
material evidence has been received subsequent to the June 
1986 rating decision sufficient to reopen that claim.  

The basis for denial of the veteran's claim was the lack of 
evidence of chronic back disability in service, 
notwithstanding complaints of back pain in 1944.  
Additionally, there were no further complaints of back 
problems until 1958 and these were found not to be related to 
service.   

The new evidence submitted does not include any additional 
records demonstrating a back disability in service or showing 
a relationship between the complaints in service and current 
back disability.  None of the evidence submitted bears 
directly or substantially on the claim, is redundant and 
cumulative, and is not so significant to fairly decide the 
merits of the claim.  

The new evidence includes VA medical records dated from 
January 1955 to September 1995, which includes a record dated 
in May 1957 noting back pain without evidence of radicular 
irritation, and numerous other records showing complaints of 
low back pain.  The new evidence also includes:  tissue 
reports dated in January and February 1987 noting bladder 
tumor, a VA examination report dated in November 1987 showing 
diagnosis of a back disability, a report from Gabriel 
Hernandez-Denton, M.D. dated in September 1994 indicating 
treatment for bladder cancer, a VA examination report dated 
in March 1998 noting diagnosis of low back pain and the 
veteran's complaint of low back pain for 15 years, reports 
from SOMASCAN Plaza dated in August 2001 and April 2002 
showing various disabilities of the back, and prescription 
from Hato Rey Orthopedics Associates dated in October 2001 
indicating treatment for spinal stenosis.  

The relevant evidence merely sets forth the veteran's current 
back disability, a fact already established through evidence 
previously submitted.  The earliest evidence of a back 
disability submitted as new evidence was 1957, 12 years post-
service discharge.  There is no evidence of a back disability 
in service, which was the primary basis for denial of the 
claim.  Furthermore, there is no etiology opinion relating 
current back disability to service.  Accordingly, the 
veteran's attempt to reopen his service connection claim for 
a back disability is denied.   


ORDER

New and material evidence has not been received to reopen the 
veteran's claim for entitlement to service connection for a 
back disability, to include paravertebral myositis, 
degenerative osteoarthritis with spondylosis of the spine, 
spine osteoporosis, and low back pain, and the appeal is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


